IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2009
                                     No. 08-50600
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GEORGE STEPHEN CLEGG

                                                   Plaintiff-Appellant

v.

DAWN GROUNDS; KENNETH DEAN; FNU FULLMAN

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:08-CV-82




Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       George Stephen Clegg, Texas prisoner # 681197, sued prison officials
under 42 U.S.C. § 1983 asserting that a policy prohibiting inmates from using
the restroom during two-hour library sessions effectively prevents him from
conducting legal research in violation of his right of access to the courts. He
asserted that he has a medical condition that causes him to urinate frequently.
The district court dismissed the suit as frivolous and for failure to state a claim


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-50600

because Clegg failed to assert an actual injury as a litigant that resulted from
the policy.   The court denied Clegg’s motion for leave to proceed in forma
pauperis (IFP) on appeal, certifying that the appeal was not taken in good faith.
Clegg seeks this court’s leave to proceed IFP.
      Although Clegg asserts generally that his attempts to obtain post-
conviction relief and an out-of-time appeal were adversely affected by the prison
policy, he fails to assert any facts that demonstrate how he was injured as a
litigant. Accordingly, he fails to show that he will raise a nonfrivolous issue on
appeal. See Lewis v. Casey, 518 U.S. 343, 351 (1996). The motion is denied and
the appeal is dismissed as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 &
n.24 (5th Cir. 1997); 5 TH C IR. R. 42.2.
      The district court’s dismissal of Clegg’s complaint and our dismissal of his
appeal count as two strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Clegg is cautioned that once he
accumulates three strikes, he may not proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; IFP MOTION DENIED; SANCTION WARNING
ISSUED.




                                            2